                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
Case No.     2:19-cv-01334-SVW-SS                                            Date       April 25, 2019

Title        Duy Nam Ly et al. v. J.B. Hunt Transport Inc. et al.




 Present: The Honorable     STEPHEN V. WILSON, U.S. DISTRICT JUDGE
                   Paul M. Cruz                                               N/A
                   Deputy Clerk                                     Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                         N/A                                                      N/A
 Proceedings:            IN CHAMBERS ORDER DENYING PLAINTIFFS’ MOTION TO
                         REMAND [20]

        For a complaint to trigger the 30-day removal period, the facts supporting removal must be
evident on the face of the complaint; in other words, notice of removability is determined by an
“examination of the four corners of the applicable pleadings, not through subjective knowledge or a duty
to make further inquiry.” Harris v. Bankers Life & Cas. Co., 425 F.3d 689, 694 (9th Cir. 2005); Roth v.
CHA Hollywood Med. Ctr., L.P., 720 F.3d 1121, 1125 (9th Cir. 2013) (holding that “even if a defendant
could have discovered grounds for removability through investigation, it does not lose the right to
remove because it did not conduct such an investigation”); Durham v. Lockheed Martin Corp., 445 F.3d
1247, 1251 (9th Cir. 2006) (holding that the court would not “charge defendants with notice of
removability until they’ve received a paper that gives them enough information to remove”). The Ninth
Circuit has also held that a defendant is permitted “to remove outside [the 30-day period] on the basis of
its own information, provided that it has not run afoul” of any other statutory deadline. Roth, 720 F.3d at
1125.

       However, as this Court and others have found, a complaint may put a defendant on notice of
removability without alleging damages of a specific dollar amount. See, e.g., Rodriguez v. Boeing Co.,
No. CV 14-04265-RSWL (AGRx), 2014 WL 3818108, at *4 (C.D. Cal. Aug. 1, 2014) (holding that the
“time for removal commences when a defendant is able to ‘intelligently ascertain’ that a plaintiff’s claim
exceeds $75,000”) (citation omitted); Hammarlund v. C.R. Bard, Inc., No. 2:15-cv-05506-SVW-JEM,
2015 WL 5826780, *1-2 (C.D. Cal. Oct. 2, 2015) (holding that the defendant had notice of removability
because the plaintiff alleged having suffered an umbilical hernia, a small bowel obstruction, kidney




                                                                                                 :
                                                           Initials of Preparer
                                                                                    PMC

                                          CIVIL MINUTES - GENERAL                                    Page 1 of 3
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
Case No.     2:19-cv-01334-SVW-SS                                              Date    April 25, 2019

Title        Duy Nam Ly et al. v. J.B. Hunt Transport Inc. et al.



damage, loss of income and earning potential, and a permanent scar); see also Gebbia v. Wal-Mart
Stores, Inc., 233 F.3d 880, 883 (5th Cir. 2000) (finding amount in controversy satisfied in slip-and-fall
case where the plaintiff alleged injuries to her wrist, knee, and upper and lower back, as well as loss of
wages and earning capacity and permanent disability and disfigurement); Campbell v.
Bridgestone/Firestone, Inc., No. CIVF051499FVSDLB, 2006 WL 707291, *2-3 (E.D. Cal. Mar. 17,
2006) (finding an amount in controversy exceeding $75,000 facially apparent where following a car
accident, the plaintiff allegedly suffered head trauma, a broken arm, a broken wrist, a deep leg
laceration, loss of earning capacity, and hospital and medical expenses).

        The Court DENIES Plaintiffs’ motion to remand. First, the Court denies Plaintiffs’ request for
judicial notice of the 2015 Owner-Operator Driver Compensation Study. The Study “summarizes and
examines data from a wide range of sources,” including 28 individual firms. Dkt. 20-4 at 2. Plaintiffs
seek to introduce the Study “for the purposes of showing industry knowledge of approximate average
costs for Southern California truck drivers classified as independent contractors.” Id. However, the
Study is not appropriate for judicial notice because it does not satisfy Federal Rule of Evidence 201,
which permits a court to take judicial notice of a fact only if it “is not subject to reasonable dispute
because it: (1) is generally known within the trial court’s territorial jurisdiction; or (2) can be accurately
and readily determined from sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid.
201(b). Facts purportedly attributable to the study—for example, that fuel costs for major trucking
companies exceed $30,000 per year on average—are not “generally known” in this Court’s territorial
jurisdiction. Furthermore, the Court is not confident that the accuracy of the Study cannot reasonably be
questioned because the Study involved calculations based on collected data. See Herwick v. Budget Rent
A Car Sys. Inc., No. CV 10-00409 SJO (PLAx), 2011 WL 13213626, at *11 (C.D. Cal. Mar. 22, 2011)
(“The Court is unable to verify the factual data and calculations contained on the website, and therefore,
the source’s accuracy can be reasonably questioned.”); Dkt. 20-5 at 11. Given that the information in the
study is not admissible at this stage, Plaintiffs’ motion necessarily fails. All that remains of Plaintiffs’
argument is Plaintiffs’ contention that Defendant should be “imputed with knowledge of its core
business operations,” Dkt. 20 at 8, which it also refers to as “institutional knowledge,” Dkt. 24 at 6,
which Plaintiffs argue would permit Defendant to calculate that Plaintiffs’ claims exceed $75,000.
However, the Ninth Circuit has clearly held that notice of removability is not determined through
subjective knowledge, precluding Plaintiffs’ argument.




                                                                                                  :
                                                             Initials of Preparer
                                                                                      PMC

                                           CIVIL MINUTES - GENERAL                                    Page 2 of 3
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
Case No.     2:19-cv-01334-SVW-SS                                             Date    April 25, 2019

Title        Duy Nam Ly et al. v. J.B. Hunt Transport Inc. et al.



        Second, alternatively, even if judicial notice of the Study were appropriate, Defendant still likely
would not have had notice of removability because Defendant “was under no duty to investigate the
facts or make calculations.” Adams v. Toys ‘R’ Us – Delaware, Inc., No. 14-cv-05550-MEJ, 2015 WL
395214, at *4 (N.D. Cal. Jan. 29, 2015) (emphasis added); see also Noll v. TravelCenters of Am. LLC,
404 Fed. Appx. 250, 251 (9th Cir. 2010) (holding that the defendant “had no independent duty to
calculate the amount in controversy during th[e] first thirty-day period) (Goodwin, J., concurring); cf.
Kuxhausen v. BMW Fin. Servs. NA LLC, 707 F.3d 1136, 1140 (9th Cir. 2013) (holding that
“[m]ultiplying figures clearly stated in a complaint is an aspect of th[e] duty” to “apply a reasonable
amount of intelligence in ascertaining removability”) (emphasis added).

        The Court schedules a jury trial on August 13, 2019 at 9 a.m., with a pre-trial conference on
August 5, 2019 at 3 p.m. The parties may file dispositive motions at their discretion at any time prior to
the pre-trial conference.

        IT IS SO ORDERED.




                                                                                                :
                                                            Initials of Preparer
                                                                                     PMC

                                          CIVIL MINUTES - GENERAL                                   Page 3 of 3
